Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0001659
                                                         06-JUN-2014
                                                         08:45 AM


                          SCWC-13-0001659

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      FRANCIS M. SHYANGUYA, Petitioner/Appellant-Appellant,

                                 vs.

  EMPLOYMENT SECURITY APPEALS REFEREES’ OFFICE; MR. ALAN WONG,
       APPEALS OFFICER, Respondents/Appellees-Appellees,

                                 and

                THE RITZ-CARLTON HOTEL CO., LLC,
  Respondent/Real Party-In-Interest Employer/Appellee-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0001659; CIV. NO. 13-1-0149)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Appellant-Appellant Francis M. Shyanguya’s

amended application for writ of certiorari filed on May 19, 2014,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 6, 2014.

Francis M. Shyanguya,
petitioner pro se               /s/ Mark E. Recktenwald

Robyn M. Kuwabe for             /s/ Paula A. Nakayama
respondents ESARO and
Appeals Officer                 /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson